Citation Nr: 1134128	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  08-09 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel








INTRODUCTION

The Veteran served on active duty from September 1977 to September 1981; from December 1981 to December 1985; and from August 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.


FINDING OF FACT

A low back disability is not attributable to service.  


CONCLUSION OF LAW

A low back disability was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the Veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  A September 2006 RO letter informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b), as stated above.  The letter also notified the Veteran that that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded, in compliance with Dingess.

Regarding the duty to assist, VA also fulfilled its duty to obtain all relevant evidence with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment records and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  The Veteran was also afforded VA examinations in January and May 2007.  The May 2007 examination included a medical opinion based on a review of the claims file.  38 C.F.R. § 3.159(c)(4).  This examination is adequate as the claims file was reviewed, the examiner reviewed the pertinent history, examined the Veteran, provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The records satisfy 38 C.F.R. § 3.326.  

In summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).


Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 494-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A review of the service treatment records showed that during the Veteran's first period of service, in October 1979, he was struck on the base of his spine, in the coccyx area, by a parked truck which had been put into motion when it was hit by a moving vehicle.  The injury resulted in a hematoma as well as superficial lacerations along the costal margin.  The Veteran's hospitalization report for the injury revealed a diagnosis of contusion of the lower back with subcutaneous hematoma.  The treatment report indicated that the Veteran did not demonstrate any evidence of a major injury or trauma.  He was ambulating, did not demonstrate any neurological deficit, and had moderate tenderness in the low back.  The subcutaneous hematoma of the sacral region was unremarkable without any enlargement.  X-rays did not show a fracture.  The Veteran was discharged from the hospital shortly thereafter to two weeks of light duty.  A Line of Duty report reflected that the injury was incurred in the line of duty.  

When the Veteran reenlisted for his second period of service in October 1981, he specifically denied having recurrent back pain and his physical examination of the spine revealed normal findings.  In September 1984, the Veteran reported having back pain on his right side after playing football.  It was noted that he had a history of a motor vehicle accident, but there was no sequalae.  The diagnosis was right flank pain.  In October 1985, the Veteran reported having back pain on the left side below his scapula.  It was noted that the Veteran had been lifting heavy mailbags.  The diagnosis was pulled muscle of the left back.  

Thereafter, a March 1987 annual examination showed that the Veteran specifically denied having recurrent back pain and his physical examination yielded normal findings.  A subsequent August 1989 civilian examination reflected the same findings.  

During the Veteran's third period of service, his enlistment and separation examination revealed that the Veteran denied having recurrent back pain and his physical examination showed normal findings.  

Thus, in sum, the Veteran was struck in the coccyx area during his first period of service, suffered a hematoma and superficial abrasions, but recovered and was returned to duty.  His back examination was normal when he reenlisted in 1981.  During the second period of service, there were two back complaints and it was noted that his injury from his first period of service had left no sequalae.  His back injuries during the second period of service also apparently resolved without residuals as there were no residuals and only normal examinations thereafter, following that enlistment period and during the third period of service.  As noted, the Veteran specifically denied having back pain and all spine assessments were normal.  

Following service, the Veteran received medical treatment beginning in July 2006 from several private providers, including Montgomery Spine Center, Dr. William Abernathy, Zink Chiropractic Center; PRI Med; Dr. Timothy A. Holt; and Jackson Hospital.  On July 30, 2006, the Veteran complained of low back and left hip pain.  He stated that the problem began on July 24, 2006 due to overexertion.  A September 2006 magnetic resonance imaging (MRI) revealed a left lateral disc herniation at L3-4 contacting with the left nerve root.  He was also diagnosed with low back pain with radicular pain.  The Veteran reported to the various examiners that he was hit by a car during service, but these records did not contain any independent opinion which attributed current back disability to that incident.  

In January 2007, the Veteran was afforded a VA examination which resulted in a diagnosis of chronic lumbosacral strain.  X-rays were normal.  The VA examiner did not provide any medical opinion regarding whether current diagnosis was related to service.  Therefore, another VA examination was conducted in May 2007.  The claims file was reviewed.  The diagnosis was lumbar disc disease.  The examiner indicated that the current lumbosacral strain was due to L3-4 lumbar disc disease with reported numbness in the left leg in an L3-4 distribution.  The examiner stated that she did not identify a medical connection between the Veteran's in-service injury and his current diagnosis.  She stated that his examination was normal after the original back injury and she could not locate any description of symptoms in an L3-4 distribution in 1979.  She also stated that it was not at least as likely as not that the current lumbosacral strain was related to an inservice back injury that occurred more than 25 years ago; rather, it was more likely than not that the Veteran developed L3-L4 disc disease as a process of aging.  

The Veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The Veteran is competent to report that he injured his low back during service.  He has referred to the 1979 back injury.  He has not claimed, however, that his back pain continued from the time of the 1979 back injury to the present time.   Rather, on examination on July 30, 2006 he stated that his back pain began on July 24, 2006 following overexertion.  And on VA examination in January 2007, he denied having any periods of lower back problems since his in-service back injury.  Rather, he stated that about seven months ago (i.e., in July 2006) he came home from work one night and bent down to pick something up and noted severe pain in his low back.  Thus, the evidence of record does not support a finding of continuity of back symptomatology since service.  

In sum, there is no competent and credible evidence linking the Veteran's post-service diagnosis of lumbar disc disease and lumbosacral strain to his active service.  The Veteran has not reported experiencing continuity of back symptomatology since his in-service injury, and he is not competent to provide an opinion as to the etiology of his current back disorder as this is a medical determination requiring medical expertise.  The May 2007 VA examiner provided a medical opinion regarding the current diagnoses and indicated that they are not etiologically related to service.  The Board may not base a decision on its own unsubstantiated medical conclusions but, rather, may reach a medical conclusion only on the basis of independent medical evidence in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Health professionals are experts and are presumed to know the requirements applicable to their practice and to have taken them into account in providing a diagnosis.  See Cohen v. Brown, 10 Vet. App. 128, 137 (1997).

Accordingly, service connection is not warranted for a low back disorder.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and it must be denied.


ORDER

Service connection for a low back disability is denied.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


